Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-18 and 20 are currently pending in the present application. 
Claims 1 and 19 have been cancelled by the applicant; claims 2-4, 7-8, 11-14, 17-18, and 20 are currently amended; and claims 5-6, 9-10, and 15-16 are original.
Response to Amendment
The amendment dated 26 January 2022 has been entered into the record.
Allowable Subject Matter
Claims 2-18 and 20 are allowed.
Regarding independent claim 2, the prior art of record, alone or in combination, does not explicitly disclose or suggest that the light source opposes a side surface in the first edge of the first transparent substrate or the second transparent substrate, in combination with the remaining claim limitations.
Regarding claims 3-18 and 20, because these claims depend upon claim 2, they are likewise allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871